IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0117
                            Filed September 13, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LEIGH LAZ LEPON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, Michael J. Moon,

Judge.



      The defendant appeals from his conviction for murder in the second

degree. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Theresa R. Wilson,

Assistant Appellate Defender, for appellant.

      Leigh Laz LePon, Fort Madison, pro se.

      Thomas J. Miller, Attorney General, and Benjamin Parrott, Assistant

Attorney General, for appellee.



      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                         2


POTTERFIELD, Judge.

       Leigh LePon appeals from his conviction for murder in the second degree.

LePon raises a number of claims of error, both through his appellate attorney and

pro se. He maintains: (1) the charges against him should have been dismissed

due to violation of the speedy-indictment rule; (2) the district court was wrong to

deny his motion to suppress; (3) his constitutional rights were violated when the

district court allowed the State to dismiss some of the charges against him before

trial; (4) the district court abused its discretion in allowing the assistant medical

examiner to testify about the manner of death, Sadie Book to testify about

LePon’s prior bad acts—his use of methamphetamine on the night in question,

and the State’s expert Kenneth Martin to testify at all; (5) the court should have

granted LePon’s motion for mistrial after the medical examiner testified the type

of wound suffered by the deceased “usually implies intent”; (6) the court erred in

finding there was sufficient evidence to support the malice-aforethought element

for murder; (7) an evidentiary hearing is warranted to investigate his allegations

of prosecutorial misconduct; and (8) trial counsel was ineffective for failing to

recall Book in order to establish her bias before the jury and for failing to

challenge the weight of the evidence.

I. Background Facts and Proceedings.

       On December 20, 2013, at approximately 10:30 p.m., LePon called 911

and reported that his friend, Devlin Lockman, had accidentally shot himself in the

face. LePon stated Lockman was intoxicated and had been playing with the

gun—moving it from hand to hand—when it discharged. Sadie Book, LePon’s

girlfriend at the time, was also at the residence when the gun discharged.
                                        3


      Police and medical responders arrived shortly after the 911 call was

received; Lockman was conscious, though bleeding heavily from the face and

unable to be understood due to the wounds suffered to his face, mouth, and

tongue. When directed or asked to do so, LePon assisted medical efforts by

holding a towel to Lockman’s face to stem the bleeding. Lockman was placed in

the ambulance so he could be taken to the hospital; he suffered cardiac arrest

during the drive and was later pronounced dead.

      Both LePon and Book rode with police officers to the local police station

on the night in question. They were kept in separate rooms and asked a variety

of questions about what had taken place. Book told officers she saw Lockman

with the gun and heard it discharge but that she had not witnessed what actually

occurred because she was looking at her tablet at the time. She also reported

LePon had immediately called 911. LePon told officers that Lockman had a

history of playing with guns when he was drunk, including a previous incident

when he had accidentally shot through the leg of his pants into the floor. He

reported Lockman had been waving the gun around and then threatened LePon

with it; LePon denied feeling threatened but claimed he wanted Lockman to put

the gun down. He stated he had reached out to grab Lockman’s arm, and that is

when the gun had discharged. While LePon was being interviewed, he received

a call on his cell phone. The caller informed him Lockman had died. Shortly

after, LePon ended the interview with police.

      Officers applied for and obtained a warrant in the early morning hours of

December 21. The items to be searched and seized included LePon’s clothing

and his cell phone. Book and LePon ultimately left the station together, but
                                         4


officers first downloaded the content from both of their phones and took LePon’s

clothing that had blood on it.

       The Deputy State Medical Examiner, Dr. Michelle Catellier, performed the

autopsy of Lockman’s body on December 22. She had received an initial report

from the medical legal death investigator, as well some statements from police

officers, that the shooting was the result of the accidental discharge of a gun. Dr.

Catellier did not believe the wounds were consistent with the initial findings,

including what she termed a “hard contact wound” on Lockman’s face. She

asked the officers to allow her to study the gun, and she indicated to them that

she thought further investigation was needed.

       On January 1, 2014, Book went back to the police station. During her

second interview, she again reported the shooting was an accident, but she also

reported that she had more to tell the officers but was scared to do so while

LePon was not in jail.

       On January 3, LePon was arrested on charges of willful injury causing

bodily injury, domestic abuse assault impeding air/blood flow, and two counts of

violation of a no-contact order for actions he allegedly perpetrated against Book

on New Year’s Eve. The same day, Book went to the police station for a third

interview. She told officers for the first time that she witnessed LePon shoot

Lockman.

       In early February, the medical examiner ruled Lockman’s death a

homicide. Shortly thereafter, LePon was arrested for murder in the first degree.

The State then dismissed the other charges against LePon from the New Year’s

Eve incident.
                                          5


       LePon’s trial did not take place until November 2015.           In the months

leading up to trial, the court was asked to decide a number of motions in limine

and motions to suppress.

       At trial, Book testified that on the night of December 20, she had

witnessed LePon pick up the handgun and walk toward Lockman, who was

sitting on the couch; heard the safety click into the “off” position; and then saw a

brief struggle between Lockman and LePon before she heard the gun go off and

saw Lockman slump backward.           She was allowed to testify—over defense

objection—that she and LePon had been using methamphetamine for

approximately two days before the shooting occurred. Other witnesses for the

State included LePon’s former cellmate, who testified LePon had told him he

“shot his best friend in the face” because he had been fighting with his girlfriend

and felt like his best friend took the girlfriend’s side. Additionally, over objection,

Dr. Catellier was allowed to testify that the manner of death was homicide, and

the State was allowed to call an expert witness to analyze the blood spatter on

the couch where Lockman was sitting at the time of the shooting. The State also

offered into evidence LePon’s phone records, which the State had obtained from

the phone company pursuant to a warrant, showing LePon called a cab

approximately thirty-eight seconds before he called 911 on December 20.

       The defense called an expert witness, who provided testimony about how

many pounds of pressure it would take for the gun in question to discharge—

attempting to explain how easily an accidental discharge could occur—and an

expert forensic pathologist, Dr. Thomas Young, who disagreed with the medical

examiner’s conclusion that Lockman suffered a “hard contact wound” and,
                                            6


accordingly, the distance that would have had to exist between Lockman’s face

and the gun when it fired.

       The jury found LePon guilty of the lesser-included offense of murder in the

second degree, and he was ultimately sentenced to a term of incarceration not to

exceed fifty years.

       LePon appeals.1

II. Discussion.

       1. Speedy Indictment.

       LePon maintains the charges against him should have been dismissed

pursuant to the speedy-indictment rule contained in Iowa Rule of Criminal

Procedure 2.33(2)(a). He argues because he was seized on the night of the

shooting—December 20, 2013—and the filing of the trial information did not take

place until February 25, 2014, he was not charged within the forty-five days set

by the rule.2 “We review interpretations of the speedy indictment rule for errors at

law.” Williams, 895 N.W.2d at 860.

       Prior case law provided the speedy-indictment rule was triggered when “a

reasonable person in the defendant’s position would have believed an arrest

occurred, including whether the arresting officer manifested a purpose to arrest.”

State v. Wing, 791 N.W.2d 243, 249 (Iowa 2010), overruled by Williams, 895
N.W.2d at 867. But now, “[t]he rule is triggered from the time a person is taken




1
  Other facts and parts of the proceedings will be discussed in more detail, as necessary,
below.
2
  We note LePon’s appellate briefs were filed before our supreme court decided State v.
Williams, 895 N.W.2d 856, 866 (Iowa 2017), which changed our understanding of the
speedy-indictment rule.
                                              7


into custody, but only when the arrest is completed by taking the person before a

magistrate for an initial appearance.” Williams, 895 N.W.2d at 867.

         LePon was arrested pursuant to an arrest warrant on February 14, 2014.3

He had his initial appearance in front of a district court judge on February 17; it

was then the speedy-indictment clock began to run. LePon was charged by trial

information with murder in the first degree on February 25. Based on our current

understanding of the speedy-indictment rule, LePon was charged well within the

forty-five days required by Iowa Rule of Criminal Procedure 2.23(2)(a).

         2. Motion to Suppress.

         LePon maintains the district court should have granted his motion to

suppress. Before trial, he argued for the suppression of the statements he made

to police on December 20 after he was taken to the station; the evidence

obtained at the station—his clothing and the information from his cell phone; the

later, second recovery of his cell phone on January 10, 2014; and the search of

his cell phone records. As he did in his motion to suppress, LePon argues for the

suppression of various pieces of evidence under different theories.            We will

address each below; “[b]ecause the motion to suppress is based on a claim of

deprivation of the defendant’s constitutional rights against unlawful seizures, this

court’s review is de novo.” State v. Wilkes, 756 N.W.2d 838, 841 (Iowa 2008).

We make an independent evaluation of the circumstances as shown by the entire

record, considering both the evidence introduced at the suppression hearing and

the evidence introduced at trial.        State v. Tyler, 867 N.W.2d 136, 152 (Iowa

2015).

3
    LePon was already in custody on other charges at the time of his arrest.
                                        8


       A. Alleged Seizure of LePon’s Person.           LePon maintains he was

illegally seized on December 20, 2013, when officers transported him to the

police station. The State responds that LePon voluntarily accompanied police to

the station to give a statement.

       “The Fourth Amendment to the United States Constitution and article I,

section 8 of the Iowa Constitution protect persons from unreasonable searches

and seizures.” State v. Reinders, 690 N.W.2d 78, 81 (Iowa 2004). “The Fourth

Amendment’s protection against unreasonable intrusions on a person’s liberty

arises when an officer seizes a person. A seizure occurs when an officer by

means of physical force or show of authority in some way restrains the liberty of

a citizen.”   Id. at 82 (citations omitted).   “[A] seizure does not occur if ‘a

reasonable person would feel free to disregard the police and go about his

business.’” Wilkes, 756 N.W.2d at 843 (quoting Florida v. Bostick, 501 U.S. 429,

434 (1991)). “[O]bjective indices of police coercion must be present to convert

an encounter between police and citizens into a seizure.” Id. We determine

whether a seizure occurred by the totality of the circumstances. Id.

       LePon has not claimed that an officer used physical force to seize him.

Rather, he maintains the officers’ show of authority made him feel as if he was

not free to refuse to go to the police station or to leave after he arrived there.

Specifically, LePon points to his statements that he wanted to be with Lockman

at the hospital and two officers’ testimony that if LePon had tried to leave, they

would have contacted a superior before allowing him to do so.

       During the hearing on LePon’s motion to dismiss charges (based on the

speedy-indictment rule), when trying to convince the court he had been “in
                                              9


custody” on December 20, LePon testified that when he was standing outside the

station smoking a cigarette waiting to be interviewed by a detective, he “began to

walk away on two occasions” and “[a]n officer—I’m not sure who it was—came

from around the back side of a vehicle and told me I had to go back to the door of

the police station.” LePon clarified that the officer did not touch him but stated he

was “herded” back toward the door and the officer used an “authoritative” or

“directive” tone. The district court did not include LePon’s version in its finding of

facts. Rather, the court found LePon had “consented to be interviewed at the

police station, was not handcuffed or locked in a room, was told he was not

under arrest, was Mirandized,[4] took a personal call, was given a break when

requested, and was allowed access to Book when requested.”5 In its ruling on

the motion to suppress, the court found LePon “was never threatened by police,

the police never displayed their weapons or indicated that they would compel him

to submit to their request if he refused to accompany them to the police station,

and the police gave no other objective indication that he was not free to leave.”

While we are not bound by the district court’s findings, our de novo review of the

record has not led us to find otherwise. See State v. Miranda, 672 N.W.2d 753,

758 (Iowa 2003) (stating that we make an independent evaluation of the totality

of the circumstances as shown by the entire record, but “we give deference to

4
  See Miranda v. Arizona, 384 U.S. 436, 445 (1966).
5
  We acknowledge the district court made these findings while determining whether
LePon was “in custody” pursuant to Fifth Amendment case law rather than “seized”
pursuant to Fourth Amendment case law. The district court was asked to decide the
issue of whether LePon was in custody before it was asked to rule on the motion to
suppress. At the hearing on the motion to suppress, the State maintained “custody is
once again an issue,” claimed “the Court’s prior ruling appears to be directly applicable
to the hearing in this case,” and asked the court to “take judicial notice of that prior ruling
for the purposes of this motion to suppress.” Additionally, we may consider the entire
record when reaching our conclusions. See Tyler, 867 N.W.2d at 152.
                                           10


the district court’s findings due to its opportunity to assess the credibility of

witnesses”).

       Additionally, while LePon expressed his desire to be with Lockman at the

hospital, we note that on the video of the police interview, LePon was told the

door of the room was not locked, he could take a break at any time, he was free

to remain silent or not give a statement, and that he was not under arrest or

being charged with anything. In response, LePon did not get up and leave the

room to join Lockman at the hospital; instead, he interrupted while the detective

was telling him his rights, apparently eager to tell the officer about the incidents

of the night. Also, it was LePon who determined when the interview was over.

       While one officer testified he would have checked with a superior before

letting LePon leave the scene or the police station and another testified he would

have prevented LePon from doing so, both testified that LePon did not actually

try to leave and they never informed him of their intent to stop him. Cf. Berkemer

v. McCarty, 468 U.S. 420, 442 (1984) (discussing whether a defendant is in

custody for purposes of the Fifth Amendment and noting that an officer’s

“unarticulated plan has no bearing on the” issue because “the only relevant

inquiry is how a reasonable man in the suspect’s position would have understood

his situation”).

       We agree with the district court that a reasonable person in LePon’s shoes

would have believed he was free to choose not to go to the police station with

officers and to leave the station at any time after he arrived there. Thus, he was

not seized in violation of his constitutional rights.
                                           11


       B. Consent to Seizure of Clothing. The district court denied LePon’s

motion to suppress regarding the items seized from him at the police station in

the early morning hours of December 21, 2013—his clothing—finding that he

consented to the seizure when he gave the items to the police.6 LePon asks us

to reconsider the district court’s ruling and apply a more stringent standard for

consent under article I, section 8 of the Iowa Constitution.

       Consent is an exception to the warrant requirement. See State v. Howard,

509 N.W.2d 764, 766 (Iowa 1993). In the context of the Fourth Amendment,

consent is valid when it “was in fact voluntarily given, and not the result of duress

or coercion, express or implied.” See Schneckloth v. Bustamonte, 412 U.S. 218,

247–48 (1973). “‘[W]hile the subject’s knowledge of a right to refuse is a factor to

be taken into account,’ it is not a prerequisite for obtaining voluntary consent.”

State v. Pals, 805 N.W.2d 767, 777 (Iowa 2011) (quoting Schneckloth, 412 U.S.

at 249).    This is a less-stringent standard than is required to waive other

constitutional rights—such as waiving the right to counsel, which requires the

party’s waiver to be both knowing and intelligent. See Schneckloth, 412 U.S.
235–38 (discussing Johnson v. Zerbst, 304 U.S. 458, 464 (1938)).               In other

words, the defendant or waiving party must be informed of the right they are

relinquishing.




6
  At the same time, the officers also seized LePon’s phone. They downloaded the
content and then returned it to him before he left the station on the morning of December
21, 2013. LePon’s appellate brief refers to both his cell phone and his clothing
throughout his arguments on suppression, but we note that the State agreed not to
introduce the contents of his cell phone before the suppression hearing. This agreement
did not extend to the information the State received from the cell phone records obtained
from the cell phone company regarding ingoing and outgoing calls, among other things.
                                        12


       LePon maintains we should interpret article I, section 8 of the Iowa

Constitution to require that a defendant consenting to the search or seizure of

himself or his property be first informed of his right to refuse. He notes that our

supreme court raised the issue in Pals before concluding it was unnecessary to

resolve the issue. 805 N.W.2d at 782.      Our supreme court “reserved [the

question] for another day” and heretofore has not interpreted the Iowa

Constitution in the way LePon invites us to do. Id. It is the role of the supreme

court to interpret the Iowa Constitution; thus, we decline to reconsider LePon’s

claim using a more-stringent standard under the Iowa Constitution. See State v.

Ochoa, 792 N.W.2d 260, 268 (Iowa 2010) (“[W]hile United States Supreme Court

cases are entitled to respectful consideration, [the Iowa Supreme Court] will

engage in independent analysis of the content of our state search and seizure

provisions.”).

       LePon maintains that even if we do not apply the standard for which he

advocates, we should still find that his consent to give the police his clothing was

not voluntary under the totality of the circumstances. We agree with LePon. At

the hearing on the motion to suppress, the officer who requested LePon turn over

his clothes testified that at the time she asked him for the items, she advised him

that she had a search warrant for them.

       While the officer purportedly asked LePon to consent to the seizure of his

clothing, because she did so while also telling him she had a warrant that gave

her authority to seize such items, we cannot say his consent was voluntary. The

State has the burden to prove the consent was “freely and voluntarily given.” Id.

at 292.    That “burden ‘cannot be discharged by showing no more than
                                           13

acquiescence to a claim of lawful authority.’”        Id. (quoting Bumper v. North

Carolina, 391 U.S. 543, 548–49 (1968)). Furthmore, “[a] search conducted in

reliance upon an officer’s claim of lawful authority cannot be justified on the basis

of consent if the claim of authority turns out to be invalid.” Id. Thus, we must

determine whether the officer’s lawful authority—the warrant—was valid.

       We note that in its ruling on the motion to suppress, the district court found

the seizure of LePon’s clothing was consensual and not done pursuant to the

search warrant because the seizure of LePon’s clothing took place “thirty minutes

before the magistrate signed the warrant authorizing the seizure.” We disagree

with the district court’s findings.    While the search warrant log contains a

handwritten note that LePon’s clothes were seized at “00:55,” or 12:55 a.m., on

December 21 and the warrant was not signed until 1:25 a.m. on December 21,

the officer who seized the clothing testified she is “numerically challenged.” She

claimed she misread the clock and it “didn’t dawn on [her] that [she] was off an

hour” when she filled out the log.        She testified that she actually seized the

clothing at 1:55 a.m. Her testimony is corroborated by the fact that the recorded

interview of LePon in the police station was time stamped; at 12:55 a.m, LePon

was still seated with the detective giving an interview—not handing over his

clothing. Additionally, there is video of LePon still wearing the clothing that was

ultimately seized as late as 1:07 a.m.7

       LePon makes several general claims about the validity of the warrant. We

“generally endorse[] the warrant-preference requirement,” and “we do not strictly

7
 Additional footage of LePon exists until almost 1:25 a.m.—the time the search warrant
was signed—but that portion of the video does not show LePon’s legs, so we cannot be
sure whether his jeans had yet been seized.
                                         14

scrutinize the sufficiency of the underlying affidavit.”      State v. McNeal, 867
N.W.2d 91, 100 (Iowa 2015) (quoting Ochoa, 792 N.W.2d at 285).                 “[A]s a

reviewing court, we do not independently determine probable cause and instead

‘merely decide whether the issuing judge had a substantial basis for concluding

probable cause existed.’” Id. (quoting State v. Gogg, 561 N.W.2d 360, 363 (Iowa

1997)). “[W]e draw all reasonable inferences to support the judge’s finding of

probable cause and give great deference to the judge’s finding. Close cases are

decided in favor of upholding the validity of the warrant.” Id. (citations omitted).

       LePon claims that because there was no reason for the officers to believe

the shooting was anything other than accidental, there was no probable cause to

believe a crime had occurred.         While the two eyewitnesses—or possible

suspects—immediately told officers the shooting was accidental, that does not

prevent the issuing judge from finding probable cause existed to believe a crime

may have occurred. “Probable cause exists for the issuance of a search warrant

‘when the facts and circumstances presented to the judicial officer are sufficient

in themselves to justify the belief of a reasonably cautious person that an offense

has been or is being committed.’” State v. Leto, 305 N.W.2d 482, 485 (Iowa

1981) (emphasis added) (citation omitted).        Here, the affidavit informed the

issuing judge, among other things, that police had responded to a report of a

person with a gunshot wound to the head, LePon had been present at the time of

the shooting, and his clothing had blood on it. While LePon immediately reported

his own innocence to the police, there is substantial basis for a reasonably
                                           15


cautious person to believe a crime had been committed. Moreover, there is a

clear nexus between LePon’s bloody clothing and the shooting.8

       Here, we find the search warrant for LePon’s clothing was valid, and the

seizure of the items took place pursuant to the warrant.             The district court

properly denied the suppression of the evidence of LePon’s clothing. See King v.

State, 818 N.W.2d 1, 11 (Iowa 2012) (“[B]ecause both grounds were duly raised

before the trial court, we could affirm on either ground even if it were not argued

before us.”). Moreover, even if the bloody clothing was seized unconstitutionally,

any error was harmless because the evidence was not incriminating. See State

v. Walls, 761 N.W.2d 638, 686 (Iowa 2009) (“Harmless-error analysis looks to the

basis on which the jury’s verdict actually rested. ‘To establish harmless error, the

State must “prove beyond a reasonable doubt that the error complained of did

not contributed to the verdict obtained.”’” (citations omitted)).         A number of

officers testified LePon assisted Lockman while he was bleeding heavily, with

one officer describing LePon’s actions as cradling Lockman.             Additionally, at

least one officer explicitly made the connection for the jury, stating LePon had

been trying to help stem Lockman’s bleeding, so it “made sense then that

[LePon] would have blood on his clothes.” Although the State had the expert

reconstructionist prepare a report concerning blood spatter analysis of LePon’s



8
  LePon also claims the underlying affidavit was completed with a “reckless disregard for
the truth” because it did not inform the neutral magistrate that LePon and Book had
immediately proclaimed the shooting as accidental, that LePon had assisted in
stemming the flow of blood from Lockman’s wound when directed, or that LePon had
called 911 to report the gunshot wound. LePon has not cited any authority for the
proposition that the affiant has a duty to inform the magistrate that possible suspects
deny their involvement in the possible crime or were involved in corrective measures
after a possible crime occurred. We do not consider this claim further.
                                              16


clothing, the parties agreed not to ask the expert questions about the defendant’s

clothing in front of the jury.

       C. Right to Attorney. LePon urges us to create a “bright-line rule” under

the due process protections of article I, section 9 of the Iowa Constitution to

preclude law enforcement from speaking with someone who has requested an

attorney, regardless of whether that person is in custody or a criminal

prosecution exists. LePon urges the adoption of this rule because the district

court has already ruled he was not in custody during his police interview—

preventing    his   reliance     on   Fifth   Amendment   protections—and   criminal

prosecution had not yet begun—meaning the right to counsel had not yet

attached under the Sixth Amendment. See State v. Green, 896 N.W.2d 770, 776

(Iowa 2017) (stating article I, section 10 of the Iowa Constitution provides the

right to counsel for all accused in criminal prosecutions).

       LePon has not made this argument to the district court, and it is not

preserved for our review. See Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa

2002) (“It is a fundamental doctrine of appellate review that issues must ordinarily

be both raised and decided by the district court before we will decide them on

appeal.”). Even if LePon had properly raised the argument before, as we noted

above, we believe it is the role of the supreme court to interpret the Iowa

Constitution anew. See State v. Wagamon, No. 16-0374, 2017 WL 108581, at *3

(Iowa Ct. App. Jan. 11, 2017) (citing State v. Miller, 841 N.W.2d 583, 584 n.1

(Iowa 2014)) (declining defendant’s request to reexamine prior case law under

the Iowa Constitution).
                                          17


       D. Cell Phone Records.           LePon also makes a general assertion

regarding the validity of the search warrant obtained to search his cell phone

records (that were kept and provided by the cell phone company), which showed

his outgoing and ingoing calls, text messages, chats, and more. This issue was

raised to the district court, and the court found:

              The search warrant sets forth probable cause to believe that
       a crime, or indeed crimes, had been committed and that the cell
       phone contained information relevant to the crime of murder as well
       as the assaults that allegedly occurred on December 24, 2013 and
       December 31, 2013. The warrant application was not defective. It
       established probable cause for believing the phone contained
       evidence of the crime. The warrant sets forth what specific data is
       to be retrieved.

LePon has not specified an error made by the district court in reaching this

conclusion; he simply maintains the court’s conclusion is wrong. We disagree;

the court properly denied LePon’s motion to suppress his cell phone records.

       E. Content of LePon’s Cell Phone. LePon also argues the content of his

cell phone should have been suppressed as evidence.

       The police downloaded the content from LePon’s cell phone in the early

morning hours of December 21, 2013, and then immediately returned the device

to him. At some point thereafter, Book apparently ended up with LePon’s phone

and threw it in a ditch. Police recovered the phone from the ditch on January 10,

2014, and obtained a warrant to (again) download or search the contents of

LePon’s phone on January 16. On appeal, LePon argues the police’s recovery

of the phone from the ditch and the later search pursuant to a warrant was

invalid. The remedy for illegal searches and seizures is suppression. See State

v. Grant, 614 N.W.2d 848, 855 (Iowa 2000) (“The appropriate remedy for such
                                        18


violation is suppression of all evidence directly or indirectly gathered through the

search.”). But here, the State consented not to use the evidence, stating at the

hearing on the motion to suppress:

       The State is not going to resist suppression of contents from the
       defendant’s cell phone or contents from the defendant’s tablet. The
       State has reviewed these items and has determined, as far as the
       State’s case in chief is concerned, there’s nothing of evidentiary
       value or relevance to the case. So there’s simply no need to argue
       these items.

In other words, the State already agreed before trial to the remedy LePon now

seeks; LePon has not argued the State violated its agreement not to use such

evidence. Thus, there is no claim of error for us to review.

       3. Dismissal of Other Charges.

       Lepon argues the district court violated his state and federal due process

rights when it allowed the State to dismiss charges of willful injury causing bodily

injury, domestic abuse assault impeding air/blood flow, and two counts of

violation of a no-contact order against LePon.

       The charges in question stem from Book’s allegations concerning New

Years Eve 2013. It was as a result of these charges that LePon was in custody

on January 3, 2014, when Book returned to the Ames police station and

reported, for the first time, that she saw LePon walk up to Lockman with the gun

and shoot him in the face.

       LePon argues on appeal there “was no probable cause to establish the

charges.” Additionally, he claims he should have been allowed to go to trial in

order to respond to the charges against him and create a record evincing “the

bad faith of the prosecution and obvious distortions of the police ‘investigations’”
                                         19


including “the falsity of the allegations, the prosecution’s unethical use of such

testimony, and the police department’s misconduct regarding manufactured

testimony.”

       Iowa Rule of Criminal Procured 2.33(1) requires the district court to

provide legally sufficient reasons when dismissing charges and restricts the

court’s dismissal of charges to those instances when it is “in the furtherance of

justice.”   The question of whether the dismissal of charges was done in the

furtherance of justice is reviewed for an abuse of discretion, and the defendant

has the burden to show the court’s discretion was exercised on grounds clearly

unreasonable. See State v. Taeger, 781 N.W.2d 560, 564 (Iowa 2010). Here,

LePon makes a number of allegations which, if supported by the record, would

lead us to conclude the district court abused its discretion. Id.    But LePon has

no such record. The State moved to dismiss the charges on February 17, 2014,

and the district court granted the motion on the same day.          The only other

reference to the charges in the file before us is a January 27, 2015 order from the

district court—almost one year later—noting LePon had objected to the dismissal

of the unrelated charges and denying LePon’s motion to reinstate them. LePon

did not appeal from either the dismissal of the charges or the district court’s order

denying his motion to have them reinstated.

       For all the foregoing reasons, we are unable to review LePon’s claim.

       4. Evidentiary Rulings.

       LePon challenges a number of the evidentiary rulings made by the district

court. We generally review the district court’s evidentiary rulings for an abuse of

discretion. See Williams v. Hedican, 561 N.W.2d 817, 822 (Iowa 1997).
                                         20


       A. Manner of Death.        LePon maintains the district court abused its

discretion when it allowed expert witness Assistant State Medical Examiner

Michelle Catellier, who performed the autopsy on Lockman, to testify regarding

her opinion Lockman’s death was a homicide.          LePon argues Dr. Catellier’s

testimony was “an impermissible comment on the credibility of other witnesses,”

namely, that of Book.

       “Iowa is generally ‘committed to a liberal view on the admissibility of expert

testimony.’” State v. Tyler, 867 N.W.2d 136, 153 (Iowa 2015) (citation omitted).

Iowa Rule of Evidence 5.702 allows expert opinion testimony if “scientific,

technical, or other specialized knowledge will assist the trier of fact to understand

the evidence or to determine a fact in issue.” While an expert’s testimony “is not

admissible merely to bolster a witness’s credibility,” it “is not objectionable

because it embraces an ultimate issue to be decided by the jury.” Id.

       “[W]hether a medical examiner’s opinion on cause or manner of death is

admissible depends on the particular circumstances of each case.” Id. at 162.

“For example, when a medical examiner bases his or her opinion of cause or

manner of death largely on witness statements or information obtained through

police investigation, such opinions would ordinarily be inadmissible under rule

5.702 because they would not assist the trier of fact.” Id. In contrast, when a

medical examiner bases his or her opinion on cause or manner of death primarily

on the autopsy, such opinions will likely assist the jury in understanding the

evidence and would ordinarily be admissible.” Id. at 163.

       Here, Dr. Catellier’s opinion as to the manner of death was, as the district

court found, “based primarily on the physical evidence revealed during her
                                        21


autopsy.”     In fact, at the time she performed the autopsy, the police had

previously informed Dr. Catellier that Lockman had been inebriated and playing

with the gun when it accidentally discharged. Based on the autopsy and her

experience and expertise, Dr. Catellier determined Lockman had sustained a

“hard contact wound,” which is consistent with the gun discharging while it is

pressed firmly against the skin. Because of her observations, it was the doctor

who told officers the medical evidence was not consistent with the information

they then had about the shooting. Dr. Catellier asked to study the weapon at

issue. After she received the weapon from the police and compared the muzzle

of the gun to the mark left on Lockman’s face, along with the trajectory the bullet

had traveled through Lockman’s head, Dr. Catellier classified the manner of

death as homicide. When she made the classification, the medical examiner had

been notified that Book had informed officers it was LePon who had shot

Lockman, but it appears to us that Dr. Catellier used Book’s third version of the

event on the night in question as a theory against which to test the medical and

scientific evidence the doctor had already observed. Cf. id. at 177 (finding the

court abused its discretion in admitting evidence of manner of death when the

medical examiner’s opinion was based primarily on              “inconsistent and

uncorroborated statements . . . as opposed to objective, scientific, or medical

evidence”).

      LePon also complains that the medical examiner was allowed to testify as

to the manner of death because Dr. Catellier admitted she could not rule out the

possibility that Lockman’s injury was the result of an accidental shooting. But

“there is no requirement that the expert be able to express an opinion with
                                        22


absolute certainty. A lack of absolute certainty goes to the weight of the expert’s

testimony, not its admissibility.”   Johnson v. Knoxville Cmty. Sch. Dist., 570
N.W.2d 633, 637 (Iowa 1997) (internal citation omitted).

       The district court did not abuse its discretion in allowing the medical

examiner to testify regarding the manner of death in this case.

       B. Prior Bad Acts.       LePon maintains the district court abused its

discretion when it allowed Book to testify about LePon’s “prior bad acts”—that he

had used methamphetamine the day prior to and the day of the December 20

shooting.

       In order for prior-bad-acts evidence to be admissible under Iowa Rule of

Evidence 5.404(b):

       (1) “the evidence must be relevant and material to a legitimate
       issue in the case other than a general propensity to commit
       wrongful acts”; (2) “there must be clear proof the individual against
       whom the evidence is offered committed the bad act or crime”; and
       (3) if the first two prongs are satisfied, “the court must then decide
       if [the evidence’s] probative value is substantially outweighed by
       the danger of unfair prejudice to the defendant.”

State v. Richards, 879 N.W.2d 140, 145 (Iowa 2016) (alteration in original)

(citation omitted). Here, LePon challenges only the first and third prong; he does

not dispute there was clear proof he had used the drug.

       LePon’s use of methamphetamine was relevant to show its effect on his

mental state and to explain a possible motive. LePon’s theory of the case was

that Lockman was the one under the influence at the time of the shooting and

Lockman’s intoxication led him to accidentally discharge the firearm. In contrast,

the State presented evidence that Lockman had taken Book’s side in an

argument against LePon, and LePon was angry and shot Lockman as a result.
                                          23


As the State offered by way of explanation when defending against the objection

to the evidence, “It provides the . . . explanation for what otherwise might seem to

some people to be irrational behavior.”

       Additionally,   LePon     argues   that   even   if   the   evidence   of   his

methamphetamine use was relevant, it should have been excluded because its

probative value is substantially outweighed by the danger of unfair prejudice to

him. We note that the testimony regarding LePon’s use of methamphetamine on

December 19 and 20 was limited to a few questions posed to Book on the first

day of the ten-day trial.      Book testified she and LePon had both used the

substance on the two days in question and that although she had slept some,

LePon had not. This limited amount of testimony with its general lack of detail

creates little danger of unfair prejudice. See, e.g., Id. at 152 (noting “the district

court carefully circumscribed the scope of the other acts testimony and thereby

limited its potential prejudicial impact”); State v. Rodriguez, 636 N.W.2d 234, 246

(Iowa 2001) (putting the prejudicial impact of the testimony “in perspective,”

noting the State “did not elicit great detail about the prior [bad acts] and spent a

relatively small amount of time on this line of questioning”).       In contrast, we

believe the probative value is great.      Moreover, “[w]eighing probative value

against prejudicial effect ‘is not an exact science,’ so ‘we give a great deal of

leeway to the trial judge who must make this judgment call.’” State v. Putman,

848 N.W.2d 1, 10 (Iowa 2014) (quoting State v. Newell, 710 N.W.2d 6, 20–21

(Iowa 2006)).
                                         24


       We cannot say the district court abused its discretion in allowing evidence

of LePon’s use of methamphetamine in the two days prior to the shooting of

Lockman.

       C. Expert Testimony.        LePon claims the district court abused its

discretion when it allowed the State’s expert crime scene reconstructionist,

Kenneth Martin, to testify. LePon maintains that while Martin was qualified to

testify as an expert, Martin’s actual testimony “was unreliable, insomuch as it

overwhelmingly went against firsthand accounts.” LePon does not specify what

“firsthand accounts” Martin’s testimony contradicted; we presume he is referring

to his own. The State’s use of an expert witness that has a different theory—

based on the expert’s own evaluation of the evidence and relying on their area of

expertise—than that of the defendant regarding how the event occurred is not a

legal reason for preventing the expert from testifying. Based on LePon’s current

claim of error, we cannot say the district court abused it discretion in allowing the

State’s expert to testify.

       5. Motion for Mistrial.

       LePon maintains the district court abused its discretion when it denied his

motion for mistrial after Dr. Catellier testified Lockman suffered from a hard

contact wound, which means “there has to be some holding of the gun against

the skin and usually that implies intent.” LePon argues Catellier’s statement was

an “impermissible opinion as to whether a particular legal standing has been

satisfied.”
                                         25


       Here, defense counsel immediately objected, and that objection was

sustained. Later, at a natural break in the proceedings, the defense moved for a

mistrial. The court overruled the motion, stating:

              When the comment is read on paper aside and apart from
       the proceeding that was going on, it may appear to have some
       implication that Dr. Catellier was making a comment about the
       intent of the person holding the weapon. I don’t think that intent is
       what she was talking about. She was testifying immediately prior to
       the short transcript about the gun being tossed from hand to hand
       and talking about how difficult it would be, if not impossible, for that
       throwing of the gun from one hand to the other to end up with the
       muzzle impressed upon the cheek in such a fashion that the
       impression of the end of the weapon would leave marks that she
       described yesterday, the tearing of the skin and the impression that
       you could clearly see in some of the photographs.
              So, I don’t believe she was talking about the intent of the
       person holding the gun to kill somebody or to be anything other
       than the intent to hold it against the cheek.

“Trial courts have considerable discretion in passing on mistrial motions, and

reversal is proper only upon a showing that discretion was abused.” State v.

Lawrence, 559 N.W.2d 292, 294 (Iowa Ct. App. 1996). “When the trial court

responds quickly to objectionable evidence, the defendant bears a heavy burden

of demonstrating a clear abuse of a discretion on the part of the trial court.” Id.

       “[A]n expert may not opine as to whether a particular legal standard has

been satisfied or to ‘the defendant’s guilt or innocence.’” Tyler, 867 N.W.2d at

153–54 (quoting State v. Smith, 522 N.W.2d 591, 593–94 (Iowa 1994)). But, as

stated above, an expert is allowed to offer opinion testimony “if scientific,

technical, or other specialized knowledge will assist the trier of fact to understand

the evidence or to determine a fact in issue,” even when that “embraces an

ultimate issue to be decided by the jury.” Iowa R. Evid. 5.702; Tyler, 867 N.W.2d

at 153. Here, we agree with the district court’s understanding of the expert’s
                                         26


testimony, namely, that Dr. Catellier was referring to the intent to perform a

physical act—placing the gun’s muzzle against the skin—as shown by the

physical, medical evidence. This was in contrast to her testimony regarding the

type of wound one would expect to see if the gun discharged while it was being

switched from hand to hand.

       “A mistrial is appropriate when ‘an impartial verdict cannot be reached’ or

the verdict ‘would have to be reversed on appeal due to an obvious procedural

error in the trial.’” Newell, 710 N.W.2d at 33 (citation omitted). In other words,

“[t]he pertinent question is whether the trial court was clearly unreasonable in

concluding an impartial verdict could be reached notwithstanding” Dr. Catellier’s

testimony using the word “intent.”       Id.      The district court’s ruling was not

unreasonable.     First, as stated above, we agree with the district court’s

understanding of Catellier’s testimony, which was that her testimony did not in

fact invade the province of the jury. Additionally, even if the jury’s understanding

of the doctor’s testimony does not match our understanding, we cannot say the

district court was unreasonable to conclude the single reference to intent, where

there were no questions that elaborated on this information and where the trial

lasted approximately two weeks, did not prevent LePon from receiving a fair trial.

See id.; see also State v. Anderson, 448 N.W.2d 32, 34 (Iowa 1989) (“It is of

significance that the incident was isolated.”).

       6. Sufficiency of the Evidence.

       LePon claims the district court erred when it denied his motion for

judgment of acquittal. He maintains there is insufficient evidence to support his

conviction for second-degree murder, arguing the evidence does not support the
                                       27


jury’s finding that he acted with malice aforethought, shooting and killing

Lockman. The State responds that LePon has failed to preserve error on this

claim because he did not reference a specific element of the crime in his

motion—malice aforethought.

       Generally, sufficiency-of-the-evidence claims are preserved through a

timely and specific motion for judgment of acquittal. See State v. Williams, 695
N.W.2d 23, 27 (Iowa 2005) (“[W]hen the motion for judgment of acquittal did not

make reference to the specific elements of the crime on which the evidence was

claimed to be insufficient, it does not preserve the sufficiency of the evidence

issue for review.”).   Our supreme court has recognized “an exception to the

general error-preservation rule when the record indicates that the grounds for a

motion were obvious and understood by the trial court and counsel.” Id. But that

was not the case here. Rather, LePon argued the court should grant his motion

for judgment of acquittal because “even when the evidence is taken in the light

most favorable to the State, they have failed to make a prima facie showing that

[LePon] is guilty of first degree murder.” LePon asks us to now assume the court

understood his statement to mean he was challenging the State’s evidence to

support the requisite intent element of each of the lesser-included offenses as

well and ruled accordingly. Nothing in the record allows us to make such a leap.

       Because LePon has not preserved argument regarding the sufficiency of

the evidence to support his conviction for murder in the second degree, we do

not consider it further.
                                         28


       7. Prosecutorial Misconduct.

       LePon enunciates a number of “calculated and unethical acts and

ommissions,” which he attributes to the prosecutors who tried the case against

him. Apparently realizing he does not presently have the record to support such

claims, LePon simply states, “An evidentiary hearing is required to fully develop

the record on these matters.” Additionally, we note LePon did not raise these

claims to the district court. We do not consider this claim further.

       8. Ineffective Assistance.

       LePon raises two issues under the ineffective-assistance-of-counsel

framework. He claims trial counsel was ineffective for failing to challenge the

weight of the evidence to support his conviction and for failing to recall Book as a

witness after the district court changed an earlier ruling, deciding the defense

could raise certain issues in front of the jury to show Book’s bias.

       To prove his claims of ineffective assistance of counsel, LePon must

prove by a preponderance of the evidence that (1) counsel failed to perform an

essential duty and (2) he suffered prejudice as a result. See State v. Morgan,

877 N.W.2d 133, 136 (Iowa Ct. App. 2016). The claim fails if either prong is not

proved.   Id.   When analyzing the prejudicial effect of multiple allegations of

ineffective assistance of counsel, we “look to the cumulative effect of counsel’s

errors to determine whether the defendant satisfied the prejudice prong of the

Strickland test.” State v. Clay, 824 N.W.2d 488, 500 (Iowa 2012) (emphasis

added) (referencing Strickland v. Washington, 466 U.S. 668, 687 (1984)). “If an

ineffective-assistance-of-counsel claim is raised on direct appeal from the

criminal proceedings, we may decide the record is adequate to decide the claim
                                        29

or may choose to preserve the claim for postconviction proceedings.” State v.

Straw, 709 N.W.2d 128, 133 (Iowa 2006).

       The State maintains LePon’s first claim of ineffective assistance—whether

counsel breached a duty in failing to recall Book as a witness—would be better

resolved in an action for postconviction relief. The State notes a number of valid

strategic reasons defense counsel may have had for not recalling the witness

and maintains counsel should have an opportunity to respond to LePon’s claims.

A “primary reason” for preserving a claim of ineffective assistance for further

development of the record is “to allow the attorney charged to respond to the

defendant’s claim.” See State v. Brubaker, 805 N.W.2d 164, 170 (Iowa 2011).

We also allow for the development of the record so we can learn counsel’s actual

reasons for an action or inaction, rather than “automatically assum[ing] every

alleged misstep was a reasonable strategy simply because some lawyer,

somewhere, somehow, under some circumstances at some time would have

done such a thing.” See State v. Ondayog, 722 N.W.2d 778, 787 (Iowa 2006).

       Because the record does not indicate trial counsel’s thinking on the

decision not to recall Book after the district court changed its ruling on the issue

of presenting her bias to the jury, we preserve this claim for a possible

postconviction action. See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010).

Because we are to evaluate the defendant’s claims of ineffective assistance by

determining if the cumulative effect of the alleged errors resulted in Strickland

prejudice, we also preserve LePon’s claim counsel was ineffective for failing to

challenge the weight of the evidence. See State v. Keys, No. 15-1991, 2017 WL
1735617, at *9 (Iowa Ct. App. May 3, 2017) (citing Clay, 824 N.W.2d at 494)
                                         30


(preserving defendant’s multiple claims of ineffective assistance where the lack

of record prevented the court from resolving a number of claims on direct appeal

in order to properly evaluate the cumulative prejudicial effect).

III. Conclusion.

       Having considered each of LePon’s claims and finding no reversible error,

we affirm LePon’s conviction for murder in the second degree.

       AFFIRMED.